

Exhibit 10.1
PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 21st day of November,
2005 by and among Aeolus Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), the Investors set forth on the signature pages affixed hereto and
any other Investors that may hereafter become a party to this Agreement in
accordance with the terms hereof (each an “Investor” and collectively the
“Investors”).
 
Recitals
 
A. The Company desires, pursuant to this Agreement, to raise up to $2,500,000
through the issuance and sale of the following to the Investors (the “Private
Placement”): (i) up to 1,250,000 shares of a newly created series of the
Company’s Preferred Stock, designated “Series A Convertible Preferred Stock”,
par value $0.01 per share (the “Preferred Stock”), which Preferred Stock shall
have the rights, preferences and privileges set forth in the Certificate of
Designations, Preferences and Rights of Series A Preferred Stock of Aeolus
Pharmaceuticals, Inc., in the form of Exhibit A annexed hereto and made a part
hereof (the “Certificate of Designations”), and each share of Preferred Stock
shall have a stated value of $2.00 and shall initially be convertible into
shares of the Company's Common Stock, par value $0.01 per share (the “Common
Stock”), at a price of $1.00 per share; and (ii) warrants, in the form of
Exhibit B annexed hereto and made a part hereof (the “Warrants”), to acquire up
to that number of shares of Common Stock initially issuable upon conversion of
the number of shares of Preferred Stock sold by the Company to the Investors in
the Private Placement; and
 
B. The Private Placement is structured to occur in one closing, subject to the
conditions hereinafter set forth, at which time the Investors will purchase an
aggregate of 1,250,000 shares of Preferred Stock (the “Closing Shares”),
together with Warrants to acquire up to that number of shares of Common Stock
initially issuable upon conversion of the Closing Shares (such Warrants,
together with the Closing Shares, the “Securities”), for an aggregate purchase
price of $2,500,000 (the “Purchase Price”); and
 
C. Contemporaneous with the sale of the Securities, the Company and the
Investors will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights to the
Investors under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “1933 Act”), and applicable state
securities laws; and
 
D. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------


1.  Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for purposes of this Agreement, the following terms shall have the
meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under common Control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
 
“Lead Investor” means Xmark Opportunity Fund, L.P. and Xmark Opportunity Fund,
Ltd.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiary taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
-2-

--------------------------------------------------------------------------------


“Pro Rata Portion” means, with respect to a specific Investor, the “Pro Rata
Portion” set forth opposite such Investor’s name on Schedule I attached hereto.
 
“Securities” means the Shares, the Warrants, the Conversion Shares and the
Warrant Shares.
 
“Shares” means the shares of Preferred Stock purchased by the Investors
hereunder at the Closing.
 
“Short Sales” means all “short sales” as defined in Rule 3b-3 of the 1934 Act
and all types of direct and indirect stock pledges, forward sale contracts,
options, puts, calls, short sales, swaps and similar arrangements (including on
a total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers having the effect of hedging the securities
or investment made under this Agreement.
 
“Subsidiary” means Aeolus Sciences, Inc., a Delaware corporation.
 
“Trading Activities” means any of the following: (a) any Short Sales involving
the Company’s securities; (b) the establishment of or change in any “put
equivalent position” with the meaning of Rule 16b-3 of the 1934 Act with respect
to the Company’s securities; and (c) any other transactions in the securities of
the Company.
 
“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
2.  Purchase and Sale of the Shares and Warrants; Closing.
 
2.1  Closing. Subject to the terms and conditions of this Agreement, at the
closing (the “Closing”) at which the Company shall issue and sell to each
Investor listed on Schedule I attached hereto, and each Investor listed on
Schedule I attached hereto shall severally, and not jointly, purchase from the
Company, the number of shares of Preferred Stock in the respective amounts set
forth opposite its name on Schedule I affixed hereto, and Warrants to purchase
that number of shares of Common Stock set forth opposite its name on Schedule I
affixed hereto, in exchange for the cash consideration set forth as the
“Purchase Price” opposite such Investor’s name on Schedule I affixed hereto, in
immediately available funds, by wire transfer to an account designated by the
Company for such purpose.
 
2.2  Time and Place of Closing. Subject to the terms and conditions contained in
this Agreement, each Closing shall take place at the offices of Lowenstein
Sandler PC, counsel to the Lead Investor, 1251 Avenue of the Americas, 18th
Floor, New York, New York 10020, at 10:00 a.m. (New York Time), on the date (the
“Closing Date”) that is no later than one (1) Business Day after satisfaction or
waiver (if applicable) of all of the conditions set forth in Sections 5.1 and
5.2 that are applicable to the Closing, or at such other location and on such
other date as the Company and the Lead Investor shall mutually agree in writing.
 
-3-

--------------------------------------------------------------------------------


3.  Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith, as such schedules may be revised, amended or updated prior
to any Closing date (collectively, the “Disclosure Schedules”):
 
3.1  Organization, Good Standing and Qualification. Each of the Company and the
Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and the Subsidiary is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification necessary unless the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. The
Subsidiary is the only corporation for which the Company is required under GAAP
to consolidate the income statements and balance sheets with its own.
 
3.2  Authorization. The Company has full corporate power and authority and has
taken or will take prior to the Closing all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally, (b)
as limited by the laws relating to specific performance, injunctive relief or
other equitable remedies, and (c) to the extent the indemnification provisions
contained in this Agreement and the Registration Rights Agreement may be limited
by applicable laws.
 
3.3  Capitalization. Schedule 3.3 sets forth (a) the authorized capital stock of
the Company on the date hereof; (b) the number of shares of capital stock issued
and outstanding on the date hereof; (c) the number of shares of capital stock of
the Company issuable pursuant to options outstanding and reserved for issuance,
on the date hereof, under the Company’s stock plans on the date hereof (the
“Options”); and (d) the number of shares of capital stock of the Company
issuable and reserved for issuance, on the date hereof, pursuant to securities
(other than the Shares, the Warrants, the Conversion Shares, the Warrant Shares
and the Options) exercisable for, or convertible into or exchangeable for any
shares of capital stock of the Company. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid, nonassessable and free of pre-emptive rights and were issued in
full compliance with applicable state and federal securities law and any rights
of third parties. Except as described on Schedule 3.3, all of the issued and
outstanding shares of capital stock of the Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described on Schedule 3.3, no Person is entitled to pre-emptive
or similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 3.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or its Subsidiary is or may be obligated
to issue any equity securities of any kind and except as contemplated by this
Agreement, neither the Company nor its Subsidiary is currently in negotiations
for the issuance of any equity securities of any kind. Except as described on
Schedule 3.3, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as described on Schedule 3.3, no Person has
the right to require the Company to register any securities of the Company under
the 1933 Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person other than pursuant to (i) the Registration Rights Agreement, (ii) that
certain Registration Rights Agreement dated July 15, 1999 between Interneuron
Pharmaceuticals, Inc. and the Company, (iii) that certain Amended and Restated
Registration Rights Agreement dated as of May 15, 2002 among the Company, Elan
International Services, Ltd. and Elan Pharma International Limited, (iv) that
certain Registration Rights Agreement dated September 16, 2003 among the
Company, Incara, Inc. and Goodnow Capital, LLC, and (v) that certain
Registration Rights Agreement dated April 19, 2004 among the Company, certain
investors and SCO Securities LLC.
 
-4-

--------------------------------------------------------------------------------


The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security of the Company.
 
Except as described on Schedule 3.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangements in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.
 
3.4  Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.  The Warrants have been duly and validly authorized.
Upon the due exercise of the Warrants or conversion of the Shares, the Warrant
Shares or the Conversion Shares, as the case may be, will be validly issued,
fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon the exercise of the Warrants and conversion of
the Shares, in each case, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for those created by the
Investors.
 
3.5  Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 4 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Warrant Shares upon due exercise of
the Warrants, (iii) the issuance of the Conversion Shares upon conversion of the
Shares, and (iv) the other transactions contemplated by the Transaction
Documents from the provisions of any shareholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Certificate of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.
 
-5-

--------------------------------------------------------------------------------


3.6  Delivery of SEC Filings; Business. The Company has made available to the
Investors through the SEC’s Electronic Data Gathering and Retrieval System
(“EDGAR”), true and complete copies of the Company’s Annual Report on Form 10-K
for the fiscal year ended September 30, 2004 (the “10-K”), and all other reports
filed by the Company with the SEC pursuant to the 1934 Act since the filing of
the 10-K and prior to the date hereof and/or each applicable Closing date
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such periods. The Company and the
Subsidiary are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and the
Subsidiary, taken as a whole.
 
3.7  Use of Proceeds. The net proceeds from the sale of the Shares and the
Warrants hereunder shall be used by the Company strictly in accordance with the
budget approved by the Company’s Board of Directors on July 12, 2005, as may be
amended by the Company’s Board of Directors from time to time following receipt
of written consent of such amendment by the Lead Investor.
 
3.8  No Material Adverse Change. Since December 31, 2004, except as disclosed in
the SEC Filings or as described on Schedule 3.8, there has not been:
 
(i)  any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the 10-K, except for changes in the ordinary course of business or
which have not and would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;
 
(ii)  any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii)  any material damage, destruction or loss, whether or not covered by
insurance, to any material assets or properties of the Company or its
Subsidiary;
 
-6-

--------------------------------------------------------------------------------


(iv)  any waiver, not in the ordinary course of business, by the Company or the
Subsidiary of a material right or of a material debt owed to it;
 
(v)  any satisfaction or discharge of any material lien, claim or encumbrance or
payment of any material obligation by the Company or the Subsidiary, except in
the ordinary course of business or which is not material to the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiary taken as a whole (as such business is presently conducted and
as it is currently proposed to be conducted);
 
(vi)  except in connection with the Private Placement, any change or amendment
to the Company's Certificate of Incorporation or by-laws, or material change to
any material contract or arrangement by which the Company or the Subsidiary is
bound or to which any of their respective assets or properties is subject;
 
(vii)  any material labor difficulties or labor union organizing activities with
respect to employees of the Company or the Subsidiary;
 
(viii)  any material transaction entered into by the Company or the Subsidiary
other than in the ordinary course of business (excluding the Private Placement);
 
(ix)  the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or the Subsidiary;
 
(x)  the loss or threatened loss of any customer which has had or would
reasonably be expected to have a Material Adverse Effect; or
 
(xi)  any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.
 
3.9  SEC Filings.
 
(i)  At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
(ii)  Each (a) registration statement and any amendment thereto filed by the
Company with the SEC since January 1, 2003 pursuant to the 1933 Act and the
rules and regulations thereunder, as of the date such statement or amendment
became effective, complied as to form in all material respects with the 1933 Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and (b) prospectus filed by the Company
with the SEC pursuant to Rule 424(b) under the 1933 Act, as of its issue date
and as of the closing of any sale of securities pursuant thereto, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
 
-7-

--------------------------------------------------------------------------------


3.10  No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors through EDGAR), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, the Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which the
Company or the Subsidiary is a party or by which the Company or the Subsidiary
is bound or to which any of their respective assets or properties is subject,
except, in the case of clause (ii) hereof, as would not reasonably be expected
to result in a material adverse effect upon the Company’s ability to perform its
obligations under the Agreement.
 
3.11  Tax Matters. Each of the Company and the Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or the
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown as due thereon or otherwise owed by them. The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or the Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiary, taken as a whole. All taxes and other assessments and levies that
the Company or the Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, except for those taxes, assessments and levies
contested by the Company or the Subsidiary in good faith. There are no tax liens
or claims pending or, to the Company’s Knowledge, threatened against the Company
or the Subsidiary or any of their respective assets or property. Except as
described on Schedule 3.11, there are no outstanding tax sharing agreements or
other such arrangements between the Company and the Subsidiary or other
corporation or entity.
 
3.12  Title to Properties. Except as disclosed in the SEC Filings or Schedule
3.12, each of the Company and the Subsidiary has good and marketable title to
all real properties and all other properties and assets owned by it, in each
case free from liens, encumbrances and defects that materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Filings or Schedule
3.1, each of the Company and the Subsidiary holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by it, except (a) as limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally, (b) as limited by laws
relating to specific performance, injunctive relief or other equitable remedies,
and (c) to the extent any indemnification provisions contained in such leases
may be limited by applicable laws.
 
3.13  Certificates, Authorities and Permits. Each of the Company and the
Subsidiary possesses adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor the Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
the Subsidiary, would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
-8-

--------------------------------------------------------------------------------


3.14  No Labor Disputes. No material labor dispute with the employees of the
Company or the Subsidiary exists or, to the Company’s Knowledge, is imminent.
 
3.15  Intellectual Property.
 
(a)  To the Company’s Knowledge, all Intellectual Property of the Company and
its Subsidiary is currently in compliance with all legal requirements (including
timely filings, proofs and payments of fees) and is valid and enforceable. No
Intellectual Property of the Company or its Subsidiary which is necessary for
the conduct of Company’s and its Subsidiary’s respective businesses as currently
conducted or as currently proposed to be conducted is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened. No patent of the Company or its Subsidiary is now involved
in any interference, reissue, re-examination or opposition proceeding.
 
(b)  All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and the Subsidiary’s respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or the
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiary that is a party thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally, (b) as limited by laws
relating to specific performance, injunctive relief or other equitable remedies,
and (c) to the extent any indemnification provisions contained in the License
Agreements may be limited by applicable laws. To the Company’s Knowledge, there
exists no event or condition which will result in a material violation or breach
of or constitute (with or without due notice or lapse of time or both) a default
by the Company or the Subsidiary under any such License Agreement.
 
(c)  To the Company’s Knowledge, the Company and its Subsidiary own or have the
valid right to use all of the Intellectual Property that is necessary for the
conduct of the Company’s and its Subsidiary’s respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiary’s properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiary’s businesses. The Company and its Subsidiary have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiary.
 
-9-

--------------------------------------------------------------------------------


 
(d)  To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiary’s businesses as currently conducted does not infringe or otherwise
violate (collectively, “Infringe”) any Intellectual Property rights of any third
party or any confidentiality obligation owed to a third party, and, to the
Company’s Knowledge, the Intellectual Property and Confidential Information of
the Company and its Subsidiary which are necessary for the conduct of Company’s
and the Subsidiary’s respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Company’s
Knowledge, threatened or imminent, that seeks to limit or challenge the
ownership, use, validity or enforceability of any Intellectual Property or
Confidential Information of the Company and its Subsidiary and the Company’s or
its Subsidiary’s use of any Intellectual Property or Confidential Information
owned by a third party, and, to the Company’s Knowledge, there is no valid basis
for the same.
 
(e)  The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or the Subsidiary’s ownership or right to use any
of the Intellectual Property or Confidential Information which is necessary for
the conduct of Company’s and the Subsidiary’s respective businesses as currently
conducted or as currently proposed to be conducted.
 
(f)  The Company and the Subsidiary have taken reasonable steps to protect the
Company’s and the Subsidiary’s rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor of the
Company and the Subsidiary who has had access to Confidential Information which
is necessary for the conduct of Company’s and the Subsidiary’s respective
businesses as currently conducted or as currently proposed to be conducted has
executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof. Except under
confidentiality obligations, there has been no material disclosure of any of the
Company’s or the Subsidiary’s Confidential Information to any third party.
 
3.16  Environmental Matters. Neither the Company nor the Subsidiary (a) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (b) owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, (c) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (d) is subject to any claim relating to
any Environmental Laws, which violation, contamination, liability or claim has
had or would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.
 
3.17  Litigation. Except as described on Schedule 3.17, there are no pending
actions, suits or proceedings against the Company or its Subsidiary, or to which
the Company or the Subsidiary is a party, or directly affecting any of their
properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.
 
-10-

--------------------------------------------------------------------------------


3.18  Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof or as described on Schedule 3.18, neither the Company
nor the Subsidiary has incurred any material liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.
 
3.19  Insurance Coverage. The Company and the Subsidiary maintain in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and the Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against such liabilities, claims and risks against which
it is customary for comparably situated companies to insure.
 
3.20  Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 3.20.
 
3.21  No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.
 
3.22  No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.
 
3.23  Private Placement. As of the date hereof, in reliance on the Investors’
representations and warranties set forth in Section 4, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
 
3.24  Questionable Payments. Neither the Company nor the Subsidiary nor, to the
Company’s Knowledge, any of their respective current or former stockholders,
directors, officers, employees, agents or other Persons acting on behalf of the
Company or the Subsidiary, has on behalf of the Company or the Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or the Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.
 
-11-

--------------------------------------------------------------------------------


3.25  Transactions with Affiliates. Except as disclosed in the SEC Filings or as
disclosed on Schedule 3.25, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or the Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
3.26  Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-14 and 15d-14) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiary, is made
known to the certifying officers by others within those entities, particularly
during the period in which the Company’s most recently filed period report under
the 1934 Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item
307(b) of Regulation S-K) or, to the Company's Knowledge, in other factors that
could significantly affect the Company's internal controls. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the 1934 Act.
 
3.27  Listing. The Common Stock is quoted on the Over the Counter Bulletin Board
(the “OTCBB”). The Company has not received any oral or written notice that its
Common Stock is not eligible nor will become ineligible for quotation on the
OTCBB nor that its Common Stock does not meet all requirements for the
continuation of such quotation. The Company satisfies all the requirements for
the continued quotation of its Common Stock on the OTCBB.
 
-12-

--------------------------------------------------------------------------------


3.28  Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information. The written
materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
4.  Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
 
4.1  Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
 
4.2  Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally, (b) as
limited by the laws relating to specific performance, injunctive relief or other
equitable remedies, and (c) to the extent the indemnification provisions
contained in the Agreement and Registration Rights Agreement may be limited by
applicable laws.
 
4.3  Purchase Entirely for Own Account. The Securities to be purchased by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.
 
4.4  Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
4.5  Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges that it has access to the SEC Filings via EDGAR. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
 
-13-

--------------------------------------------------------------------------------


4.6  Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the 1933 Act only in
certain limited circumstances. Such Investor agrees to resell such Securities
only pursuant to registration under the 1933 Act or an available exemption from
registration, and agrees not to engage in hedging transactions with regard to
such Securities unless in compliance with the 1933 Act.
 
4.7  Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
 
(a)  “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(k) of such
Act, or (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933 or qualification under applicable state
securities laws.”
 
(b)  If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.
 
4.8        Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D.
 
4.9        No General Solicitation. Such Investor did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.
 
4.10  Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, the Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
 
4.11  Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any Trading Activities since the time that such
Investor was first contacted by the Company regarding the Private Placement.
Except for the Private Placement, such Investor covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with it will
engage in any Trading Activities prior to the time that the Private Placement
(including all material terms thereof) is publicly disclosed.
 
5.         Conditions to Closing.
 
5.1  Conditions to the Investors’ Obligations to Effect the Closing. The
obligation of each Investor to purchase the Securities at the Closing is subject
to the fulfillment to the Lead Investor’s satisfaction, on or prior to the
Closing Date, of the following conditions, any of which may be waived by the
Lead Investor on behalf of all Investors, in the Lead Investor’s sole
discretion:
 
-14-

--------------------------------------------------------------------------------


 
(a)  The representations and warranties made by the Company in Section 3 hereof
qualified as to materiality shall be true and correct at all times from the date
of this Agreement to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 3
hereof not qualified as to materiality shall be true and correct in all material
respects at all times from the date of this Agreement to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. The Company
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing
Date.
 
(b)  The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers required to be obtained in connection with and on or
prior to the Closing for consummation of the purchase and sale of the Securities
and the consummation of the other transactions contemplated by the Transaction
Documents (including any requisite waivers from the holders of the Company’s
Series B Preferred Stock), all of which shall be in full force and effect.
 
(c)  The Company shall have executed and delivered to Investors the Registration
Rights Agreement.
 
(d)  No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(e)  The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d) and (h) of this Section 5.1.
 
(f)      The Company shall have delivered a Certificate, executed on behalf of
the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
 
(g)      The Investors shall have received an opinion from Paul, Hastings,
Janofsky & Walker LLP, the Company's counsel, dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors and such counsel and
addressing such legal matters as the Investors may reasonably request.
 
-15-

--------------------------------------------------------------------------------


 
(h)      No stop order or suspension of trading shall have been imposed by the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.
 
(i)      The Company shall have executed and delivered to the Lead Investor a
filed copy of the Certificate of Designations certified by the Secretary of
State of Delaware.
 
(j)      No event or events shall have occurred from and after the date of this
Agreement that, individually or in the aggregate, is reasonably likely, in the
reasonable judgment of the Lead Investor, to result in a Material Adverse
Effect.
 
5.2  Conditions to Obligations of the Company to Effect the Closing. The
Company's obligation to sell and issue the Securities at the Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:
 
(a)      The representations and warranties made by the Investors in Section 4
hereof, other than the representations and warranties contained in Sections 4.3,
4.4, 4.5, 4.6, 4.7, 4.8 and 4.9 (the “Investment Representations”), shall be
true and correct in all respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date. The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date. The Investors shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by them on or prior to the Closing Date.
 
(b)      The Investors shall have executed and delivered to the Company the
Registration Rights Agreement.
 
(c)      The Investors shall have delivered the Purchase Price to the Company.
 
5.3  Termination; Effects.
 
(a)      The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:
 
(i)      Upon the mutual written consent of the Company and the Lead Investor;
 
(ii)      By the Company if any of the conditions set forth in Section 5.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
 
(iii)      By the Lead Investor (with respect to all of the Investors) if any of
the conditions set forth in Section 5.1 shall have become incapable of
fulfillment, and shall not have been waived by the Lead Investor; or
 
-16-

--------------------------------------------------------------------------------


(iv)  By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to November 15, 2005;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b)      In the event of termination by the Company or any Investor of its
obligations to effect the Closing , as applicable, pursuant to this Section 5.5,
written notice thereof shall forthwith be given to the Company and the other
Investors and, in the case of any termination by an Investor of its obligations
to effect the Closing, pursuant to Section 5.5(a)(iv) or Section 5.5(b)(iv) (an
“Investor Termination”), the other Investors shall have the right to terminate
their obligations to effect the Closing upon written notice to the Company and
the other Investors delivered within 10 Business Days of the notice of the
Investor Termination. Nothing in this Section 5.5 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.
 
6.  Covenants and Agreements of the Company.
 
6.1  Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the exercise of the Warrants, the conversion of
the Shares and the issuance of payment-in-kind dividends pursuant to Section 3
of the Certificate of Designations, such number of shares of Common Stock as
shall from time to time equal the number of shares sufficient to permit the
exercise of the Warrants, the conversion of the Shares and the issuance of the
payment-in-kind dividends, in each case, issued or issuable pursuant to this
Agreement or, in the case of the payment-in-kind dividends, the Certificate of
Designations in accordance with their respective terms.
 
6.2  Reports. The Company will furnish to such Investors and/or their assignees
such information relating to the Company and its Subsidiary as from time to time
may reasonably be requested by such Investors and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Investors, or to advisors to or representatives of the Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Investors, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Investor wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.
 
6.3  No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.
 
6.4  Insurance. The Company shall not materially reduce the insurance coverages
described in Section 3.19.
 
-17-

--------------------------------------------------------------------------------


6.5  Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.
 
6.6  Listing of Underlying Shares and Related Matters. For so long as the Common
Stock or other securities of the Company are traded on the OTCBB, the Company
will use its best efforts to cause the Conversion Shares and the Warrant Shares
to be tradeable on the OTCBB. If the Company applies to have its Common Stock or
other securities traded on any principal stock exchange or market, it shall
include in such application the Conversion Shares and the Warrant Shares and
will take such other action as is necessary to cause such Common Stock to be so
listed.
 
6.7  Termination of Covenants. The provisions of Sections 6.2 through 6.5 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.
 
6.8  Removal of Legends. Upon the earlier of (i) the registration of an
Investor’s Securities for resale pursuant to the Registration Rights Agreement
and receipt by the Company of the Investor’s written confirmation that such
Securities will not be disposed of except in compliance with the prospectus
delivery requirements of the 1933 Act, or (ii) the date on which an Investor’s
Securities become available for sale pursuant to Rule 144(k) of the 1933 Act
(“Rule 144(k)”), the Company shall, upon an Investor’s written request, promptly
cause certificates evidencing the Investor’s Securities to be replaced with
certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants and Conversion Shares
subsequently issued upon conversion of the Shares shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Warrant Shares or
Conversion Shares. When the Company is required to cause unlegended certificates
to replace previously issued legended certificates, if unlegended certificates
are not delivered to an Investor within three (3) Business Days of submission by
that Investor of legended certificate(s) to the Company’s transfer agent
together with a representation letter in customary form, the Company shall be
liable to the Investor for liquidated damages in an amount equal to 1.5% of the
aggregate purchase price of the Securities evidenced by such certificate(s) for
each thirty (30) day period (or portion thereof) beyond such three (3) Business
Day-period that the unlegended certificates have not been so delivered.
 
7.  Survival and Indemnification.
 
7.1  Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
7.2  Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) to which such Person may become subject as
a result of any breach of a representation, warranty, covenant or agreement made
by or to be performed on the part of the Company under the Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.
 
-18-

--------------------------------------------------------------------------------


7.3      Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
8.       Miscellaneous.
 
8.1      Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate without the
prior written consent of the Company or the other Investors, after notice duly
given by such Investor to the Company and the other Investors, provided, that
(i) such Affiliate or third party makes the representations and warranties to
the Company set forth in Section 4 and if such securities are legended at the
time of such assignment and delegation, and (ii) no such assignment or
obligation shall affect the obligations of such Investor hereunder. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
8.2  Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
-19-

--------------------------------------------------------------------------------


8.3  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.4  Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (A) if sent during normal business hours of the recipient; or (B)
if not, then on the next Business Day after such receipt, (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (A) receipt of
such notice by the recipient or (B) three (3) days after such notice is
deposited in first class mail, postage prepaid, and (iv) if given by an
internationally recognized overnight air courier, specifying two day delivery,
then such notice shall be deemed given the second Business Day after delivery to
such carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party:
 
If to the Company:


Aeolus Pharmaceuticals, Inc.
23811 Inverness Place
Laguna Niguel, CA 92677
Attention: 
Fax: 


With a copy (which shall not constitute notice to the Company) to:


Paul, Hastings, Janofsky & Walker LLP
3579 Valley Centre Drive
San Diego, CA 92130
Attention: Leigh P. Ryan
Fax: (858) 720-2555


If to the Investors:


to the addresses set forth on the signature pages hereto.
 
8.5  Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable and
customary third party expenses incurred by the Investors in connection with the
negotiation, preparation and execution of the Transaction Documents, including
the reasonable fees and expenses of Lowenstein Sandler PC, as counsel to the
Lead Investor, not to exceed $50,000 without the prior written approval of the
Company. Such expenses shall be paid not later than, in the case of fees and
expenses associated with the Closing, ten (10) Business Days following the
Closing. The Company shall reimburse the Investors upon demand for all
reasonable out-of-pocket expenses incurred by the Investors, including without
limitation reimbursement of attorneys’ fees and disbursements, in connection
with any amendment, modification or waiver of this Agreement or the other
Transaction Documents. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
-20-

--------------------------------------------------------------------------------


8.6  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Lead Investor on behalf of all Investors.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Securities purchased under this Agreement at the
time outstanding, each future holder of all such Securities, and the Company.
 
8.7  Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Lead Investor (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Lead Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. By 8:30 a.m. (New York City time) on the trading day immediately
following the Closing Date, the Company shall issue a press release disclosing
the consummation of the transactions contemplated by this Agreement. The Company
will file a Current Report on Form 8-K attaching the press release described in
the foregoing sentence as well as copies of the Transaction Documents, as
required under applicable law. In addition, the Company will make such other
filings and notices related to the Private Placement as required by the SEC.
 
8.8  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
8.9  Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
-21-

--------------------------------------------------------------------------------


8.10  Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
8.11  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
8.12  Independent Nature of Investors' Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
 
[signature page follows]
 
-22-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

    COMPANY:      
   
 
 
Aeolus Pharmaceuticals, Inc.
 
    By: /s/ Richard P. Burgoon, Jr.  

--------------------------------------------------------------------------------

Name: Richard P. Burgoon, Jr.

--------------------------------------------------------------------------------

Title:      Chief Executive Officer

--------------------------------------------------------------------------------

   

 

    INVESTORS:      
   
 
 
Xmark Opportunity Fund, L.P. 
          By: /s/ Mitchell D. Kaye  

--------------------------------------------------------------------------------

Name: Mitchell D. Kaye 

--------------------------------------------------------------------------------

Title: C.I.O.

--------------------------------------------------------------------------------

 
Address for Notice:
301 Tresser Boulevard, Suite 1320
Stamford, CT 06901
Attn: Mitchell Kaye
Telephone: 203.653.2500
Facsimile: 203.653.2501
 
With a Copy To:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: Steven Siesser, Esq.
Telephone: 973.597.2500
Facsimile: 973.597.2400
   

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
-23-

--------------------------------------------------------------------------------


 

    Xmark Opportunity Fund, Ltd.         
 
    By: /s/ Mitchell D. Kaye  

--------------------------------------------------------------------------------

Name: Mitchell D. Kaye

--------------------------------------------------------------------------------

Title: C.I.O.

--------------------------------------------------------------------------------

 
Address for Notice:
301 Tresser Boulevard, Suite 1320
Stamford, CT 06901
Attn: Mitchell Kaye
Telephone: 203.653.2500
Facsimile: 203.653.2501
 
With a Copy To:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: Steven Siesser, Esq.
Telephone: 973.597.2500
Facsimile: 973.597.2400
  
   

 
 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
-24-

--------------------------------------------------------------------------------


 
 
 

    Xmark JV Investment Partners, LLC        
 
    By: /s/ Mitchell D. Kaye  

--------------------------------------------------------------------------------

Name: Mitchell D. Kaye

--------------------------------------------------------------------------------

Title: C.I.O.

--------------------------------------------------------------------------------

 
Address for Notice:
301 Tresser Boulevard, Suite 1320
Stamford, CT 06901
Attn: Mitchell Kaye
Telephone: 203.653.2500
Facsimile: 203.653.2501
 
With a Copy To:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: Steven Siesser, Esq.
Telephone: 973.597.2500
Facsimile: 973.597.2400
   

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
-25-

--------------------------------------------------------------------------------


 
 

    Biotechnology Value Fund, L.P.         
 
   
By:  BVF Partners L.P. 
   Its: General Partner 
 
 
By:  BVF Partners L.P. 
Its: General Partner 
    
By:  /s/ Mark Lampert 

--------------------------------------------------------------------------------

Name: Mark Lampert
Title: President
 
Address for Notice:
900 N. Michigan Ave, Suite 1100
Chicago IL 60611
Telephone: 312.506.6813
Facsimile: 312.506.6888
   

 
 

    Biotechnology Value Fund II, L.P.         
 
   
By:  BVF Partners L.P. 
   Its: General Partner 
 
 
By:  BVF Partners L.P. 
Its: General Partner 
    
By:  /s/ Mark Lampert 

--------------------------------------------------------------------------------

Name: Mark Lampert
Title: President
 
Address for Notice:
900 N. Michigan Ave, Suite 1100
Chicago IL 60611
Telephone: 312.506.6813
Facsimile: 312.506.6888
   

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]
 
 
-26-

--------------------------------------------------------------------------------


 

    BVF Investments, L.L.C.         
 
   
By:  BVF Partners L.P. 
   Its: Managing Partner 
 
 
By:  BVF, Inc. 
Its: General Partner 
    
By:  /s/ Mark Lampert 

--------------------------------------------------------------------------------

Name: Mark Lampert
Title: President
 
Address for Notice:
900 N. Michigan Ave, Suite 1100
Chicago IL 60611
Telephone: 312.506.6813
Facsimile: 312.506.6888
   

 

    Investment 10 L.L.C.         
 
   
By:  BVF Partners L.P. 
   Its: Managing Partner 
 
 
By:  BVF, Inc. 
Its:  Attorney-in-fact
    
By:  /s/ Mark Lampert   

--------------------------------------------------------------------------------

Name: Mark Lampert
Title: President
 
Address for Notice:
900 N. Michigan Ave, Suite 1100
Chicago IL 60611
Telephone: 312.506.6813
Facsimile: 312.506.6888
   

 


[SIGNATURE PAGE TO PURCHASE AGREEMENT]


-27-

--------------------------------------------------------------------------------


 
 

    Biomedical Offshore Value Fund, Ltd.        
 
   
 
 
By:  /s/ David P. Gerber    

--------------------------------------------------------------------------------

Name: David P. Gerber   
Title: Chief Financial Officer
 
Address for Notice:
2 Pickwick Plaza, Suite 450
Greenwich, CT 06830
Telephone: 203.971.3300
Facsimile: 203.971.3320
   

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]


-28-

--------------------------------------------------------------------------------


SCHEDULE I

--------------------------------------------------------------------------------

 
INVESTORS
 

--------------------------------------------------------------------------------



 
 
Name
of Investor
 
 
Closing
Purchase Price
 
Number of
Shares of
Preferred Stock
Warrants
to Acquire
Shares of
Common Stock
 
 
Pro Rata
Portion
Xmark Opportunity Fund, L.P.
$660,000.00
330,000
660,000
26.40%
Xmark Opportunity Fund, Ltd.
$990,000.00
495,000
990,000
39.60%
Xmark JV Investment Partners, LLC
$500,000.00
250,000
500,000
20.00%
Biotechnology Value Fund, L.P.
$74,000.00
37,000
74,000
2.96%
Biotechnology Value Fund II, L.P.
$48,000.00
24,000
48,000
1.92%
Investment 10, LLC
$12,336.00
6,168
12,336
0.49%
BVF Investments, LLC
$115,664.00
57,832
115,664
4.63%
Biomedical Offshore Value Fund, Ltd.
$100,000.00
50,000
100,000
4.00%
         
TOTAL
$2,500,000.00
1,250,000
2,500,000
100.00%





-29-

--------------------------------------------------------------------------------



